Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Title has been amended as follows: 
Vehicle Lamp System that Simultaneously Turns on a Territory Lamp and a Stop Lamp In Response to Detected Third Party on Projected Course of Vehicle

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a lamp system for a vehicle comprising a stop lamp, territory lamp that projects light onto the road surface and a lamp control unit.    The Control unit turns on the stop lamp and territory lamp after determining if an object or person is on the projected path of vehicle.
Suzuki (U.S. Pat. 10,300,846) discloses a vehicle lamp system that projects light onto the road when a third party or person is detected. However, the cited reference fail to 
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically turning both a territory or road projected light and stop light in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (U.S. Patent No. 10,300,846) and Shimaoka (U.S. Patent No. 7,791,458) disclose vehicle lamp systems that project indictor lights onto a road surface.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MAY/Primary Examiner, Art Unit 2875